Citation Nr: 0210326	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  95-33 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative disc disease of the cervical spine.

2.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative disc disease of the lumbar spine.

3.  Entitlement to service connection for a psychiatric 
disorder

[The issue of entitlement to service connection for residuals 
of a head injury will be addressed in a separate and 
forthcoming decision.]


WITNESSES AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from June 1961 to January 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California in February 1994 and December 2001.  
The Board remanded this case back to the RO in March 2001, 
and the case has since been returned to the Board.  

The Board notes that the March 2001 remand included the 
issues of entitlement to service connection for neck and back 
injuries.  In a December 2001 rating decision, the RO granted 
service connection for both disabilities and assigned 
separate 20 percent evaluations, effective from April 15, 
1993.  The veteran completed an appeal as to the assigned 
evaluations, and the issues of whether entitlement to higher 
initial evaluations are warranted are currently before the 
Board.  

The veteran's appeal also includes the issue of entitlement 
to service connection for residuals of a head injury.  
However, the Board has preliminarily determined that further 
development is required in conjunction with this claim, and 
this development will be undertaken by the Board in 
accordance with the newly enacted provisions of 38 C.F.R. 
§ 19.9.  See 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002).  This 
issue will be addressed by the Board in a separate and 
forthcoming decision.





FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's cervical spine disorder is productive of 
minimal limitation of motion, accompanied by varying degrees 
of pain.

3.  The veteran's lumbar spine disorder is productive of 
marked limitation of forward flexion, with pain at the 
extremes of motion.

4.  The veteran's current psychiatric disorder was not first 
manifest in service or until many years thereafter, and this 
disorder has not been shown to be etiologically related to 
service.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for degenerative disc disease of the cervical spine 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5010 and 5293 (2001); 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).

2.  The criteria for an initial 40 percent evaluation for 
degenerative disc disease of the lumbar spine, encompassing 
the entire appellate period, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010 
and 5295 (2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159).

3.  A psychiatric disorder was not incurred or aggravated as 
a result of service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001); 66 Fed. Reg. 45630-45632 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties of the VA

Initially, the Board finds that all relevant facts have been 
properly developed in regard to the claims addressed in this 
decision, and no further assistance is required in order to 
comply with the VA's statutory duty to assist the veteran 
with the development of facts pertinent to his claims.  See 
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45630-
45632 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him comprehensive VA examinations addressing 
the nature and extent of his service-connected disabilities, 
as well as the etiology of his claimed psychiatric disorder.  
There is no indication of additional relevant medical 
evidence that has not been obtained by the RO to date. 

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
informed him of the need for such evidence in an October 2001 
letter.  See 38 U.S.C.A. § 5103 (West 1991 & Supp. 2001).   
This issuance, which includes a summary of the newly enacted 
provisions of 38 U.S.C.A. §§ 5103 and 5103A, also contains a 
specific explanation of the type of evidence necessary to 
substantiate the veteran's claims and which portion of that 
evidence (if any) was to be provided by the veteran and which 
portion the VA would attempt to obtain on his behalf.  See 
generally Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. 
June 19, 2002). 





II.  Claims for higher initial evaluations

A.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2001).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, in cases in which 
a claim for a higher initial evaluation stems from an initial 
grant of service connection for the disability at issue, as 
here, multiple ("staged") ratings may be assigned for 
different periods of time during the pendency of the appeal.  
See generally Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2001).

B.  Degenerative disc disease of the cervical spine

In the appealed December 2001 rating decision, the RO granted 
service connection for degenerative disc disease of the 
cervical spine on the basis of an October 2001 VA examination 
report suggesting that it was at least as likely as not that 
this disorder was etiologically related to service.  As this 
evaluation was effectuated as of April 15, 1993, the Board 
has considered all evidence dated on and after that date.

The report of a May 1996 VA hospitalization contains a 
notation of stiffness in the lower cervical spine.

A VA spine examination, dated in December 1996, revealed 
forward flexion of the cervical spine to 35 degrees, 
dorsiflexion to 50 degrees, left lateral flexion to 30 
degrees, right lateral flexion to 20 degrees, and bilateral 
rotation to 45 degrees.  "Obvious" pain was noted on right 
and left rotation, lateral deviation, and dorsiflexion.  X-
rays revealed degenerative disc disease of the lower cervical 
spine, with changes most prominent at the C5-C6 level.    

The veteran did not discuss his cervical spine disorder 
during his January 1998 RO hearing. 

During his October 2001 VA orthopedic examination, conducted 
at a private facility, the veteran reported acute episodes of 
severe pain of the neck.  Range of motion studies of the 
cervical spine revealed flexion to 55 degrees, without pain; 
extension to 30 degrees, with mild pain at the termination of 
extension; lateral flexion to 30 degrees, with pain at the 
extremes of motion; and bilateral rotation to 75 degrees, 
again with mild pain at the extremes of motion.  There was no 
evidence of weakness, lack of endurance, or incoordination.  
No neurological abnormalities were manifest upon examination.  
Cervical spine x-rays revealed mild traction osteophytes of 
C3-C4 and C5-C6; mild narrowing at C5-C6; and anterior 
osteophytes at C5-C6.  The diagnosis was degenerative 
cervical disc disease, primarily at C5-C6.  

The RO has evaluated the veteran's cervical spine disorder at 
the 20 percent rate under the provisions of 38 C.F.R. § 
4.71a, Diagnostic Codes 5010 and 5293 (2001).

Under Diagnostic Code 5010, arthritis due to trauma and 
substantiated by x-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003.  Under this code 
section, degenerative arthritis established by x-ray findings 
is rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added, under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.

Under Diagnostic Code 5293, moderate intervertebral disc 
syndrome, with recurring attacks, warrants a 20 percent 
evaluation.  Severe intervertebral disc syndrome, 
characterized by recurring attacks with intermittent relief, 
is appropriately evaluated as 40 percent disabling.  

In this case, the most prominent symptom of the veteran's 
cervical spine disorder has been varying degrees of pain 
shown with range of motion studies.  See DeLuca v. Brown, 8 
Vet. App. 202, 204-07 (1996); 38 C.F.R. §§ 4.40, 4.45 (2001).  
However, this pain was fully considered by the RO in 
assigning an initial 20 percent evaluation.  Moreover, the 
veteran's actual range of motion of the cervical spine has 
not been significantly limited, with essentially full 
flexion.  Finally, there has been no indication of 
significant neurological impairment resulting from the 
cervical spine disability.  Given this evidence, the criteria 
for a higher evaluation under Diagnostic Code 5293 have not 
been met.

The Board has considered other diagnostic criteria in 
determining whether an initial evaluation in excess of 20 
percent is warranted for the veteran's cervical spine 
disorder.  However, there is no evidence of a spinal fracture 
with demonstrable deformity (the criteria for an additional 
10 percent under Diagnostic Code 5285); favorable ankylosis 
of the cervical spine (the criteria for a 30 percent 
evaluation under Diagnostic Code 5287); or severe limitation 
of motion of the cervical spine (the criteria for a 30 
percent evaluation under Diagnostic Code 5290).  

In the absence of a basis for an initial evaluation in excess 
of 20 percent for the veteran's service-connected cervical 
spine disorder, the preponderance of the evidence is against 
his claim for that benefit.  In reaching this determination, 
the Board acknowledges that the VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  
However, that doctrine is not applicable in this case because 
the preponderance of the evidence is against the veteran's 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001). 

C.  Degenerative disc disease of the lumbar spine

In the appealed December 2001 rating decision, the RO granted 
service connection for degenerative disc disease of the 
lumbar spine on the basis of an October 2001 VA examination 
report suggesting that it was at least as likely as not that 
this disorder was etiologically related to service.  As this 
evaluation was effectuated as of April 15, 1993, the Board 
has considered all evidence dated on and after that date.

A May 1996 VA treatment record contains a diagnosis of 
chronic low back pain.  The report of a May 1996 VA 
hospitalization contains a notation of normal curvature of 
the back, without costovertebral angle tenderness 
bilaterally.

The veteran's December 1996 VA spine examination revealed 
forward flexion of the lumbosacral spine to 20 degrees, 
backward extension to 15 degrees, left lateral flexion to 10 
degrees, right lateral flexion to 15 degrees, and bilateral 
rotation to two degrees.  X-rays of the lumbosacral spine 
were within normal limits.  The pertinent diagnosis was 
mechanical low back pain.  

The veteran did not discuss his low back disorder during his 
January 1998 RO hearing.

During his October 2001 VA orthopedic examination, conducted 
at a private facility, the veteran complained of flare-ups of 
severe spinal pain.  Range of motion testing of the low back 
revealed flexion to 35 degrees, with the veteran refusing to 
flex any further due to discomfort (but able to flex from 85 
to 90 degrees without difficulty); extension to 20 degrees, 
with mild pain at the end of extension; lateral bending to 30 
degrees, with mild pain; and rotation to 35 degrees.  X-rays 
revealed mild traction osteophytes at L3-L4, L4-L5, and L5-
S1, as well as mild facet arthritis around the lumbosacral 
junction at L5-S1.  The diagnosis was mild degenerative 
disease (osteoarthritis) of the lumbar spine.

The RO has evaluated the veteran's low back disorder at the 
20 percent rate under 38 C.F.R. § 4.71a, Diagnostic Codes 
5010 and 5295 (2001).  The criteria of Diagnostic Code 5010 
are discussed above in conjunction with the veteran's claim 
for a higher initial evaluation for degenerative disc disease 
of the cervical spine.

Under Diagnostic Code 5295, a 20 percent evaluation is 
warranted for lumbosacral strain, with muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in a standing position.  A 40 percent evaluation is in 
order in cases of lumbosacral strain, with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  

The Board is aware that the examiner who examined the veteran 
in October 2001 found his back disability to be mild.  
However, both this examination and the December 1996 VA 
examination revealed markedly limited forward flexion, which 
is a basis for a 40 percent evaluation under Diagnostic Code 
5295.  The Board also notes that a 40 percent evaluation is 
warranted in cases of severe limitation of motion of the 
lumbar spine under Diagnostic Code 5292.  Moreover, there is 
evidence of pain at several extremes of the veteran's range 
of motion testing.  See 38 C.F.R. §§ 4.40, 4.45 (2001).  
After resolving all doubt in the veteran's favor, the Board 
finds that the criteria for a 40 percent evaluation under 
Diagnostic Codes 5292 and 5295 have been met.  

Neither of these diagnostic codes allow for an evaluation in 
excess of 40 percent, and the Board has therefore considered 
whether an even higher disability evaluation might be 
warranted under other diagnostic criteria.  However, there is 
no evidence of a spinal fracture with demonstrable deformity 
(the criteria for an additional 10 percent under Diagnostic 
Code 5285); unfavorable ankylosis of the lumbar spine (the 
criteria for a 50 percent evaluation under Diagnostic Code 
5289); or pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.

Overall, the evidence supports a 40 percent initial 
evaluation, but not more, for the veteran's service-connected 
degenerative disc disease of the lumbosacral spine.  As to 
the effective date of this evaluation, the Board notes that 
the veteran was not afforded a VA examination prior to 
December 1996 and that the symptomatology supporting the 
higher evaluation was shown on that examination.  
Accordingly, as there is no evidence suggesting that the 
December 1996 VA examination reflected an increase in 
symptomatology, the Board finds that the 40 percent 
evaluation should be effectuated as of April 15, 1993, the 
date of claim.  To that extent, the appeal is granted.

D.  Application of 38 C.F.R. § 3.321(b)(1) 

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected disabilities have markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluations, and 
there is also no indication that these disorders have 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2001).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).






III.  Entitlement to service connection for a psychiatric 
disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(2001).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2001).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).  Also, certain chronic 
diseases, including psychoses, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1112, 1113, 1137 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.307, 3.309 (2001). 

In July 1962, during service, the veteran was treated for 
"vague complaints of discontent regarding small incidents 
related to his job of mess cooking."  The impression was of 
a minor maladjustment, secondary to immaturity.  The veteran 
was also seen for "marked passive-aggressive 
characteristics" in May 1963 but found to have no treatable 
psychiatric illness.  Also, his January 1965 separation 
examination report was negative for any psychiatric 
symptomatology.

Following service, and beginning in November 1983, the 
veteran was treated for various substance abuse problems.  In 
April 1986, he was assessed with an adjustment disorder, with 
mixed emotional features, and an anxiety reaction.  A 
February 1987 VA treatment record contains a provisional 
diagnosis of anxiety and depression.  A report of VA 
hospitalization covering the period from September 1993 to 
February 1994 contains a diagnosis of a history of 
depression, rule out bipolar affective disorder.  A May 1996 
VA treatment record contains diagnoses of a fugue state of 
unknown etiology and a history of anxious depression.

The veteran underwent a VA psychiatric examination in 
November 1996, the report of which contains a diagnosis of 
unspecified recurrent depressive disorder.  The examiner 
noted the following:

It seems at the time that the Naval 
Medical Officers characterized [the 
veteran] as having personality disorder, 
adjustment disorder, depressive disorder 
or immature personality.  As I was not in 
possession of his C-file, I was unable to 
establish any of his previous records . . 
. and hence, I cannot comment on that.  

No further commentary was offered as to the etiology of the 
veteran's current psychiatric disorder.

In October 2001, the veteran underwent a VA psychiatric 
examination at a private facility.  The doctor who conducted 
this examination reviewed the veteran's claims file in 
conjunction with the examination.  Following the examination, 
the examiner diagnosed panic disorder with agoraphobia and a 
mood disorder, not otherwise specified.  The examiner further 
opined that, as the veteran sustained head trauma in the 
military but nevertheless managed to attain a bachelor's 
degree and work successfully in the commodities business, 
"it does not appear that [his] in-service injury has caused 
[him] any psychological difficulties."  Rather, the examiner 
found that the veteran's loss of his post-service business 
was "the significant event" in his life and that, "[a]fter 
this event, the veteran's functioning from a psychiatric 
perspective appears to have gone into decline."  

In a January 2002 statement, a VA psychiatrist who had 
treated to veteran noted that he had sustained head trauma in 
service and it was "possible" that he "suffered from a 
chronic post-concussion syndrome which produced his various 
neuropsychiatric deficits."  However, this doctor did not 
provide a more definite opinion, and he noted reviewing only 
records from 1999 and not the entire claims file.  

The Board has reviewed the evidence cited above and notes 
that the only medical evidence of record that could be 
construed as supporting the veteran's claim is the January 
2002 VA record, which indicates a possibility that a post-
concussion syndrome led to a current psychiatric disorder.  
However, this doctor did not indicate that he reviewed the 
veteran's claims file.  By contrast, the examiner who 
conducted the October 2001 VA examination did review the 
claims file and stated more definitely that a current 
psychiatric disorder was not etiologically related to 
service.  Given these facts, the Board attaches more weight 
to the October 2001 VA examination report than to the January 
2002 record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992) ("It is 
the responsibility of the BVA to assess the credibility and 
weight to be given the evidence"). 

Also, the Board is aware that the veteran was treated for 
personality problems in service.  However, the Board notes 
that personality disorders are not considered diseases within 
the meaning of applicable VA laws and regulations.  See 38 
C.F.R. § 3.303(c) (2001).  Moreover, the doctor who examined 
the veteran in October 2001 reviewed his claims file but 
indicated that the etiology of his psychiatric disorder was 
attributable to a post-service event.

The only other evidence of record supporting the veteran's 
claim is his own lay opinion, as indicated in his January 
1998 RO hearing testimony and in multiple lay submissions.  
However, the veteran has not been shown to possess the 
requisite training, credentials, or expertise needed to 
render a competent opinion as to the etiology of a 
psychiatric disorder.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Accordingly, the veteran's lay 
contentions do not constitute competent medical evidence and 
lack probative value.

Overall, as the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder, this claim must be denied.  In reaching 
this determination, the Board acknowledges that the VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. at  55; 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 
2001). 


ORDER

The claim of entitlement to an initial evaluation in excess 
of 20 percent for the veteran's service-connected 
degenerative disc disease of the cervical spine is denied.

An initial evaluation of 40 percent is granted for the 
veteran's service-connected degenerative disc disease of the 
lumbar spine, subject to the laws and regulations governing 
the payment of monetary benefits.

The claim of entitlement to service connection for a 
psychiatric disorder is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

